          Case 1:18-cv-02977-DLC Document 89 Filed 04/04/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------)(
SECURITIES AND E)(CHANGE COMMISSION,
                     Plaintiff                                       18 CIVIL 2977 (DLC)

                  -against-                                              DEFAULT

LONGFIN CORP., VENKATA S, MEENAVALLI,
AMRO IZZELDEN AL TAHWI a/k/a ANDY
ALTAHAWI, SURESH TAMMINEEDI, and
DORABABU PENUMARTHI,
                     Defendants
----------------------------------------------------------------)(
         I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on April 4, 2018 with the filing

of a summons and complaint, a copy of the summons and complaint was served on defendant(s)

Vankata S. Meenavalli by e-mail, and proof of service was therefore filed on April 4, 2018, Doc.

# 22; on December 7, 2018, counsel for Defendants Longfin Corp. ("Longfin") and Vaankata S.

Meenavalli moved to withdraw as counsel for both defendants' on December 11, this Court

issued an Order requiring, should the motion be granted, that Meenavalli complete a Notice of

Appearance form and submit it by mail to the Pro Se Office by December 21 on December 18,

the motion to withdraw as counsel was granted; on January 3, the Court issued another order

entering default against Longfin and extending time for Meenavalli to submit a Notice of

Appearance form to January 18; this order indicated that failure of Meenavalli to submit a Notice

of Appearance form by January 18 would result in an entry of default against him;.Meenavalli

has not submitted a Notice of Appearance for to the Pro Se Office; default is entered against

defendant Meenavalli.
       Case 1:18-cv-02977-DLC Document 89 Filed 04/04/19 Page 2 of 2



Dated: New York, New York

       April 4, 2019
                                                 RUBY J. KRAJICK ~-­

                                                    Clerk
                                         BY::
